Citation Nr: 9931945	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-05 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a disorder claimed 
as decayed and missing teeth.

3.  Entitlement to service connection for bilateral lower leg 
edema.

4.  Entitlement to service connection for hypertension and a 
heart disorder.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's original claim on appeal included a claim for 
service connection for a disorder claimed as earaches.  
However, in a written statement signed by the veteran and 
submitted to the regional office (RO) in October 1998, the 
veteran specifically withdrew this claim from his appeal.  
Consequently, the Board finds that this issue is no longer a 
subject for current appellate consideration.  38 C.F.R. 
§ 20.204(b) (1999).


REMAND

In the veteran's substantive appeal, dated in October 1998, 
the veteran indicated that he desired a hearing at his local 
RO before a member of the Board.  A hearing was held before a 
hearing officer at the RO in October 1998.  In an October 
1999 letter to the veteran, the Board sought clarification as 
to whether the veteran wanted to attend a hearing before the 
Board, and advised the veteran that if he did not respond to 
the letter within thirty days from the date of the letter, 
the Board would assume that the veteran still wanted a 
hearing before a member of the Board at the RO.  The Board 
received a response from the veteran in October 1999, in 
which he indicated his desire to attend a hearing before a 
member of the Board at the RO. 

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should arrange for the veteran 
to have a hearing at the RO before a 
traveling member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).













